Citation Nr: 1503470	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 3, 1996.

(The issue of entitlement to an increased rating higher than 10 percent for sarcoidosis prior to June 3, 1996 is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel 


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2011 and July 2014, the Veteran testified at hearings conducted before Veterans Law Judges (VLJs).  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in October 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In October 2014, the Veteran responded that he did not wish to appear at a hearing before a third VLJ. Therefore, in accordance with Arneson, an additional hearing is not needed.

In March 2012 the Board remanded this case for additional development.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Effective August 12, 1992, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met, effective August 12, 1992.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in January, February, and March 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In addition the letters informed the Veteran of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiency was satisfied by subsequent readjudication of the claim in the subsequent supplemental statement of the case in November 2012.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and vocational rehabilitation records.  A medical examination was not provided to address whether the Veteran was considered unemployable for the period from August 12, 1992 to June 3, 1996.  However, given that the Veteran has consistently argued entitlement to an effective date of August 12, 1992 as the date for a TDIU, and the Board's grant of this date as the effective date for a TDIU in this decision, the Veteran is not prejudiced by any failure on VA's part to provide a medical opinion in this case.  

The Veteran has been afforded hearings before two of the undersigned Veterans Law Judges (VLJs) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearings, the VLJs noted the elements that were lacking to substantiate the claim.  The VLJs also asked specific questions directed at identifying the criteria for an unemployability claim and sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran also volunteered his treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. TDIU

A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable. 38 C.F.R. § 4.16(a) (2014). 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002).  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2014).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b)  (West 2002); 38 C.F.R. § 3.400(o)(2) (2014). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran contends that he is entitled to an effective date earlier than June 3, 1996, for the grant of a TDIU. Specifically, in April 2011, the Veteran submitted a statement in which he noted that he was seeking entitlement to a TDIU effective August 12, 1992.  

In the present case, the effective date of June 3, 1996, was assigned for TDIU because it was on this date that a 60 percent disability rating for service-connected sarcoidosis became effective.  However, pursuant to the Board's separate decision on appeal addressing an initial rating for sarcoidosis, which granted an increased rating of 60 percent from August 12, 1992 to June 3, 1996, this award made the Veteran eligible for the first time for a total disability rating under 38 C.F.R. § 4.16(a)  (2014) as of August 12, 1992. 

A high disability rating in itself is recognition that impairment makes it difficult to obtain and keep employment; however, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993). 

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board notes that the Veteran applied for Chapter 31 Vocation Rehabilitation on August 10, 1992, and reported for counseling on January 11, 1993, at which time the initial evaluation was completed and determination was made that an employment handicap existed.   The Veteran's case was then referred to the Vocational Rehabilitation Panel for recommendations concerning a serious employment handicap determination.   On March 22, 1993, based on recommendations received from the Vocational Rehabilitation Panel, the counseling psychologist determined that the Veteran did not have a serious employment handicap; and he was informed by letter of the decision.

It is noted in a March 1994 Statement of the Case that during the period from April 1978, to March 26, 1993, the Veteran had been continually employed.   He had worked as a mail carrier for the United States Postal Service for over 13 years and subsequently as a security guard for a local grocery store chain.

The Veteran underwent a VA examination in February 1997 at which time he noted that he worked for the Post Office from 1978 to 1991 as a letter carrier and that he quit because of health reasons and got a lump sum payment.  The Veteran also stated that he worked in security and that the last time he worked was in May 1996 as a security agent and that he quit as soon as he began to receive Social Security Disability.  The Veteran took issue with this finding at his July 2014 Board hearing, as he indicated that he would have never been awarded Social Security disability benefits if he was still working.  See July 2014 Board hearing transcript, pp. 10-11.

On a VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran indicated that he worked for Industrial Security as a security officer for the previous 25 months with total earnings of $20,000.  The Veteran indicated that he did not have to quit on account of his physical condition, and that he last worked May 19, 1996.  The Veteran clarified at the July 2014 Board hearing, however, that maybe within two years he earned $20,000, but at no time did he work continuously from 1993 to 1996.  See id. at 11.

On Form SSA-3368-BK, Disability Report, the Veteran indicated that his disabilities began to first bother him May 19, 1996.  The Veteran indicated that he worked five days a week as a letter carrier from 1978 to 1991, as a sales clerk for an oil company for four months in 1992, and five days a week as a security guard from 1993 to 1996 at which time he sat in a guard shack and made rounds of a building every hour. 

A Social Security Statement notes that the Veteran earned $1,656 in 1992 in taxed Social Security Earnings.  In 1993, he earned $1,915 in taxed Social Security Earnings; in 1994 he earned $12,420; and in 1995 he earned $18,322.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or experience difficulty obtaining employment is not determinative.  Marginal employment exists when a veteran is working but earns an annual income that falls below the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census. 38 C.F.R. § 4.16(a).

While the Veteran has indicated that he was employed during the period from 1992 to 1996, there is conflicting information concerning whether this employment is considered "substantially gainful" employment.  The Social Security Statement notes that the Veteran was not substantially employed in 1992 or 1993.  However, his earned income was above the poverty line in 1994 and 1995.  See e.g., http://www.census.gov/hhes/www/poverty/data/threshld/thresh94.html.

In April 2011, the Veteran noted that in October 1991, the U.S. Postal Service was seeking termination of his employment because of the number of days that he was sick or unable to work.  On October 29, 1991, he resigned from the Postal Service for health reasons.  The Veteran stated that he tried working at other things from 1992 to 1996 but his health kept getting worse.  The Veteran noted that in May 1996, he applied for Social Security and was granted SSI.  

At the Board hearing in July 2014, the Veteran reported that a July 19, 2009 VA examiner noted that the onset of his sarcoidosis was in 1985, became progressively worse, and that he became totally disabled in 1992.  

A June 19, 2009 VA examination report does, in fact, note that the onset of the Veteran's sarcoidosis was in 1985 and that it became progressively worse.  The examination report further notes that the Veteran was disabled since 1992; but does not specifically indicate that the Veteran was totally disabled due to his sarcoidosis as of that date.  The Veteran further testified that a June 24, 2009 VA examiner noted that the Veteran retired in 1991 due to medical physical problems.  

A June 24, 2009 VA examination addressing the feet does note that the Veteran retired in 1991 due to sarcoidosis.  However, this examination was primarily focused on the feet, and is not probative as to whether the Veteran's sarcoidosis was totally disabling as of 1991.  

The Veteran met the schedular criteria for a TDIU effective August 12, 1992.  His service-connected disabilities at that time included sarcoidosis rated as 60 percent disabling, effective August 12, 1992; bilateral tinea pedis rated as 10 percent disabling, effective July 31, 1977; and post-operative plantar callosities with clubbing of toes on the left foot, rated as 10 percent disabling, effective February 1, 1983.  The next issue is whether the Veteran was unemployable as of that date due to his service-connected disabilities.
  
The effective date regulations state that the effective date for an award of an increased disability rating (which would include a TDIU) is the date of receipt of claim or the date entitlement arose, whichever is later.  While it is difficult to pinpoint the exact date that the Veteran became unemployable, especially given the conflicting evidence of record, entitlement to a TDIU arguably arose on August 12, 1992, the date he met the schedular criteria for a TDIU.  The evidence indicates that the Veteran left his employment at the U.S. Postal Service in October 1991 due to his service-connected sarcoidosis.  While the Veteran reportedly continued to work intermittently in 1992 and 1993, his earned income for the years 1992 and 1993 was below the poverty line indicating that it did not appear to amount to substantially gainful employment.  Moreover, the medical evidence indicates that for the applicable time period, the Veteran's sarcoidosis involved dyspnea on slight exertion in that he could only walk one to two blocks or go up one flight of stairs before developing shortness of breath.  See e.g., VA treatment record dated in September 1995.  His VA doctor also noted on June 3, 1996 that he had been treating the Veteran since 1995 and that the Veteran had advanced stage interstitial lung disease process.  Given the Veteran's employment history as working for the postal service, which presumably would involve substantial walking and/ or being on one's feet, and subsequent intermittent employment as a security guard, the Board infers that the Veteran's sarcoidosis likely prohibited him from working as of August 12, 1992.

Resolving all doubt in the Veteran's favor, entitlement to an effective date of August 12, 1992 for the assignment of a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, effective August 12, 1992, subject to the rules governing the payment of monetary benefits.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





_______________________			      _______________________
    JAMES L. MARCH                                                         	JOHN Z. JONES
  Veterans Law Judge,                                                         Veterans Law Judge,
Board of Veterans' Appeals	                                            Board of Veterans' Appeals
	
Department of Veterans Affairs


